      Case 5:19-cv-00347-JM-PSH Document 37 Filed 04/21/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

ALVIN L. DAVIS                                                       PLAINTIFF
ADC #097660

v.                          No: 5:19-cv-00347 JM-PSH


CORRECT CARE SOLUTIONS, et al.                                    DEFENDANTS


                                       ORDER

      The Court has reviewed the Proposed Findings and Partial Recommendation

submitted by United States Magistrate Judge Patricia S. Harris, and the objections

filed. After carefully considering the objections and making a de novo review of the

record in this case, the Court concludes that the Proposed Findings and Partial

Recommendation should be, and hereby are, approved and adopted in their entirety

as this Court’s findings in all respects.

      IT IS THEREFORE ORDERED THAT Davis’ motion for partial summary

judgment (Doc. No. 17) is denied. The Court further orders that the defendants’

motion to extend time to file a response (Doc. No. 27) is denied as moot.

      DATED this 21st day of April, 2020.




                                            ________________________________
                                            UNITED STATES DISTRICT JUDGE
